Per Curiam.
The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion of the defendants, appellants, to dismiss plaintiff’s complaint for insufficiency granted, with ten dollars costs.
There is no allegation in the complaint in any way connecting the defendants, appellants, with any false representations made to plaintiff. On the contrary, it is specifically alleged in the complaint that the claimed false representations inducing plaintiff to purchase the real property in question were made by defendants other than the appellants. It does not appear from the allegations of the complaint that the allegedly fictitious leases, exhibited by the appellants to the defendant LaMorte as an inducement to the defendant William F. LaMorte, Inc., to purchase said real property of the defendants, appellants, were ever delivered or exhibited to the plaintiff, and it is not alleged that the leases described in the schedule prepared at the instance of the defendant LaMorte, Inc., and annexed to the contract of exchange entered into between the LaMorte corporation and the plaintiff, were the same leases alleged to have been used by the defendants, appellants, to induce the defendant William F. LaMorte, Inc., to purchase said real property, or that the defendants, appellants, ever bad any knowledge of the leases exhibited and delivered to the plaintiff.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.